Case 1:08-cv-00827-LMB-JFA Document 1296 Filed 04/03/19 Page 1 of 2 PageID# 37629



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


    SUHAIL NAJIM ABDULLAH AL SHIMARI,
       et al.


             Plaintiffs,

       V.



    CACI PREMIER TECHNOLOGY,INC.                                l:08-cv-827(LMB/JFA)

             Defendant/Third-Party Plaintiff,

       V.



    UNITED STATES OF AMERICA,

             Third-Party Defendant.

                                                 ORDER


            Before the Court is defendant CACI Premier Technology, Inc.'s Notice ofInterlocutory

   Appeal [Dkt. No. 1253], informing the Court that it has appealed this Court's denial of derivative

   sovereign immunity to the Fourth Circuit Court of Appeals. CACI argues that a non-frivolous

   appeal from an order denying a claim ofimmunity divests this Court ofjurisdiction to proceed.

   Plaintiffs have filed a Motion to Certify Defendant's Appeal as Frivolous [Dkt. No. 1267], which

   CACI has opposed [Dkt. No. 1288].

            Only when a district court is faced with a "sham" or "baseless" appeal may it "certify to

   the court of appeals that the appeal is frivolous and get on with the trial." Apostol v. Gallion. 870

   F.2d 1335, 1339(7th Cir. 1989)(citations omitted). Courts have defined "frivolous" actions as

   those in which "realistic chances of ultimate success are slight" or in which the legal points are

   not "arguable on their merits." See, e.g.. Death Row Prisoners of Pa. v. Ridge. 948 F. Supp.

   1282,1286(E.D. Pa. 1996)(intemal quotation marks omitted)(collecting cases). "In order for an
Case 1:08-cv-00827-LMB-JFA Document 1296 Filed 04/03/19 Page 2 of 2 PageID# 37630
